Fox v Welsbach Elec. Corp. (2021 NY Slip Op 00837)





Fox v Welsbach Elec. Corp.


2021 NY Slip Op 00837


Decided on February 10, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
LEONARD B. AUSTIN
HECTOR D. LASALLE
VALERIE BRATHWAITE NELSON, JJ.


2019-05559
 (Index No. 701429/14)

[*1]Glen Fox, etc., appellant,
vWelsbach Electric Corp., et al., respondents.


Bloomberg, Steinberg & Bader (Arnold E. DiJoseph, P.C., New York, NY, of counsel), for appellant.
London Fischer LLP, New York, NY (Amy M. Kramer of counsel), for respondents.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Robert I. Caloras, J.), dated March 29, 2019. The order granted the defendants' motion for summary judgment dismissing the complaint.
ORDERED that the order is reversed, on the law, with costs, and the defendants' motion for summary judgment dismissing the complaint is denied.
The Supreme Court granted the defendants' motion for summary judgment dismissing the complaint on the grounds of res judicata and collateral estoppel, based on an order dated November 6, 2018, granting that branch of their motion which was for summary judgment dismissing the complaint in a related action entitled Fox v Murgolo, commenced under Queens County Index No. 701497/14 (hereinafter the November 6, 2018 order). The plaintiff appeals.
In a related appeal (see Fox v Murgolo,_____ AD3d _____ [decided herewith]) this Court reversed so much of the November 6, 2018 order as granted that branch of the defendants' motion. Accordingly, the order appealed from in this action must also be reversed (see 77 Water St., Inc. v JTC Painting & Decorating Corp., 148 AD3d 1092, 1095-1096).
CHAMBERS, J.P., AUSTIN, LASALLE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court